DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 7 and 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ribeira et al. (US 2017/0213473 A1) in view of Nawana et al. (US 2014/0081659 A1).
6.	With reference to claim 1, Ribeira teaches A training system comprising: a non-transitory memory comprising processor-executable instructions; (“Techniques are described herein that provide for systems, methods, and non-transitory computer-readable media for simulation based training.” [0020]) Ribeira also teaches a processor coupled to the non-transitory memory and configured to execute the processor-executable instructions, wherein the processor-executable instructions comprise instructions (“Computer system 900 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which in combination with the computer system causes or programs computer system 900 to be a special-purpose machine. According to one embodiment, the techniques herein are performed by computer system 900 in response to processor 904 executing one or more sequences of one or more instructions contained in main memory 906. Such instructions may be read into main memory 906 from another storage medium, such as storage device 910. Execution of the sequences of instructions contained in main memory 906 causes processor 904 to perform the process steps described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions.” [0090]) Ribeira further teaches generate an augmented or virtual reality simulation of an operating room environment; (“This methodology uses augmented reality, a particular incarnation of virtual reality, in order to greatly advance the degree of equipment fidelity, environment fidelity, and psychological fidelity available in simulation for training,” [0020] “In location 102, physical participant 105 sees a similar scene to that seen by participant 103 in location 101 even though participant 105 is in a different physical location. This is effected by participant 105's augmented reality device 110, which projects physical participants 103 and 104 as virtual avatars 129, 130 respectively. Avatars 129 and 130 are projected to appear in the same relative position to physical bed 112 and marker 193 as physical participants 103 and 104 are relative to physical bed 111 and marker 192. Alternatively, positioning could be accomplished through a different mechanism, such as those described above. Additionally, virtual avatars 115 and 116 are projected into location 102 just as avatars 109 and 107 are projected into location 101 respectively. Virtual screen 123, and virtual machine 125 are also projected into location 102 in order to duplicate physical screen 119 and physical machine 121 so that participant 105 is able to see all of the results seen by participants 103 and 104. This overall provides the appearance to participants 103, 104, and 105 that they are located in the same room and interacting with the same patient 107 and virtual character 109 even though in fact they are in two separate locations 101 and 102.” [0045]) Ribeira teaches detect, using at least one sensor, an occurrence of an action within the operating room environment; (“Processing the actions on virtual objects in an augmented reality environment refers to the method of matching virtual versions of real objects to the real objects in the augmented reality environment using sensors, where the virtual object occupies the same space as the real object, and using the actions and interactions between these virtual objects to accurately change the appearance or other properties of the virtual objects as defined by their pre-programmed properties. ... Detection of actions and interactions may involve the use of wearable or freestanding sensors, such as cameras, IR beacons, wireless beacons, and inertial measurement units.” [0025] “avatar 107 represents a patient, who is also represented in location 102 as avatar 116. Avatar 107 is projected to appear on top of physical bed 111 and avatar 116 is projected to appear on top of physical bed 112 in order to provide a realistic patient setting for the purpose of the represented medical training session. … The physiological and physical state of the virtual patient is calculated and simulated by the system based on accepted physiological parameters as well as the pre-programmed parameters of the associated training scenario. The simulated parameters may include breathing and respiratory rate, heart rate, oxygen saturation, auscultated sounds, ultrasound images and other imaging modalities, physical signs and stigmata, and other physiologic parameters as appropriate. The simulated patient may also converse with other participants and avatars or communicate in other verbal or nonverbal means. Using a sensor, the system may detect vocalization by the participants as well the content of those vocalizations, which may comprise a command to the system, for instance to administer a medication, or an interaction with a virtual avatar, such as a question about the virtual patient's medical history. The simulated state of the patient may evolve over time or due to events such as actions taken by other virtual avatars or physical participants.” [0041]) Ribeira also teaches compare the action to a performance metric; and generate, based at least in part on the comparing, a performance evaluation, wherein the performance metric identifies actions taken (“actions of participants, avatars, and/or other objects within the augmented reality environment may be monitored and recorded. Such monitoring may be useful in the context of evaluating the performance of one or more participants that are engaged in a training simulation. ... During the simulation or at the end of the simulation, the recorded action may be compared to a performance metric. In some embodiments, the performance metric identifies a set of goal action, where the goal actions specify the actions a participant should take or, in some instances, the actions a participant should not take, during the simulation. There may be grades or weights associated with the different goal actions. For instance, if a participants takes the best course of action, the participant may receive the highest performance score for that action whereas a different action may be an appropriate action, but not the best, where the participant earns a lower performance score for this action, and the lowest performance score if no appropriate action was taken. The system may thus compare records of the action to the performance metric to perform an evaluation of the performance of one or more participants. The system then generates a performance evaluation that includes one or more measures that indicate the performance of the one or more participants in the augmented reality environment.” [0033])

    PNG
    media_image1.png
    764
    500
    media_image1.png
    Greyscale

Ribeira does not explicitly teach during one or more of a scrubbing-in procedure, a gowning/gloving procedure, before a surgical procedure, during the surgical procedure, and after the surgical procedure.  This is what Nawana teaches (“The pre-op module 202 can generally provide users of the system 10 with an interface for planning surgery, e.g., doctor's office pre-op planning, operating room (OR) pre-op planning, and patient pre-op planning. More particularly, the pre-op module 202 can allow surgeons to electronically perform three-dimensional (3D) simulated surgeries on virtual models of patients to test surgical ease and/or potential surgical outcomes before actually performing the surgical procedure. The simulated surgeries can include variations of the same surgical procedure on a patient so as to try different surgical instruments and/or different surgical strategies. The pre-op module 202 can also facilitate logistical surgical planning such as equipment ordering and supply, OR scheduling, and personnel scheduling. The pre-op module 202 can also facilitate the logistics of preparing the patient for surgery, such as by managing patient pre-op requirements and activities before and after the patient arrives at the hospital. In this way, the pre-op module 202 can be configured to assist pre-op planning and management through a continuum from a decision to pursue surgery to the patient's arrival at an OR for surgery.” [0165] “The operation module 204 can generally provide users of the system 10 with an interface for enhancing performance of a surgical procedure in an OR (or other location) and for gathering data for future analysis. More particularly, the operation module 204 can allow surgeons to consult a 3D simulated surgery performed and saved via the pre-op module 202, which can help an actual surgical procedure efficiently and effectively achieve predetermined outcomes. The operation module 204 can provide feedback regarding performance of the actual surgical procedure versus the previous simulated surgical procedure during performance of the actual surgical procedure, which can allow for mid-course corrections and/or can help inform surgical staff of their surgical duties. The operation module 204 can also provide informational materials during performance of the surgical procedure, such as instrument use manuals or videos, which can help ensure that the surgical procedure is performed properly. The operation module 204 can also track various aspects of the surgical procedure, e.g., instrument use, personnel activity, patient radiation exposure without the patient having to wear a radiation monitoring device such as a dosimeter. patient vital signs, etc., which can allow for mid-course corrections, help inform surgical staff of their surgical duties, and/or facilitate post-op analysis of the surgical procedure by the post-op module 206, as discussed further below. The information tracked by the operation module 204 can also be used by the system 10, e.g., by the recovery module 208, to facilitate patient recovery and continued treatment post-surgery, as discussed further below. The information tracked by the operation module 204 can also be used by the system 10, e.g., by the diagnosis and treatment module 200 and/or the pre-op module 202, in recommending and/or planning future surgeries involving the patient and/or other patients in circumstances similar to the patient on which the surgical procedure was performed.” [0199] “The post-op module 206 can generally provide users of the system 10 with an interface for analyzing a performed surgical procedure and managing patient post-op treatment. More particularly, the post-op module 206 can allow a surgeon to review data gathered and analyzed by the operation module 204 regarding surgeries performed by the surgeon, which can help a surgeon evaluate his/her performance for efficiency, future improvements, etc., and/or can help a hospital or other care facility evaluate surgery logistics such as personnel needs, surgical instrument inventories, OR use times, etc. The post-op module 206 can also analyze the data gathered and analyzed by the operation module 204 to help improve future recommendations of the diagnosis and treatment module 200 regarding effective treatments, and/or help improve future recommendations of the pre-op module 202 regarding simulated surgeries using instruments and/or personnel similar to previously performed surgeries. The post-op module 206 can also suggest post-op treatment options for the patient and can manage the patient's post-op treatment. In this way, the post-op module 206 can be configured to assist with post-op planning and analysis through a continuum from an end of surgery to the patient's discharge instructions.” [0279]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nawana into Ribeira, in order to improve for surgical and interventional planning, support, post-operative follow-up, and functional recovery tracking.
7.	With reference to claim 2, Ribeira teaches the action within the operating room environment comprises a physical movement of a user of the system, a movement of a real object in the operating room environment, a movement of a virtual object in the operating room environment, or a combination thereof. (“In location 102, physical participant 105 sees a similar scene to that seen by participant 103 in location 101 even though participant 105 is in a different physical location. This is effected by participant 105's augmented reality device 110, which projects physical participants 103 and 104 as virtual avatars 129, 130 respectively. Avatars 129 and 130 are projected to appear in the same relative position to physical bed 112 and marker 193 as physical participants 103 and 104 are relative to physical bed 111 and marker 192. Alternatively, positioning could be accomplished through a different mechanism, such as those described above. Additionally, virtual avatars 115 and 116 are projected into location 102 just as avatars 109 and 107 are projected into location 101 respectively. Virtual screen 123, and virtual machine 125 are also projected into location 102 in order to duplicate physical screen 119 and physical machine 121 so that participant 105 is able to see all of the results seen by participants 103 and 104. This overall provides the appearance to participants 103, 104, and 105 that they are located in the same room and interacting with the same patient 107 and virtual character 109 even though in fact they are in two separate locations 101 and 102.” [0045] “other actions by either participant can be recorded by the system and transmitted in order to allow the participant at the other physical location to experience those actions, such as physical movements or interaction with physical objects or virtual avatars.” [0058])
8.	With reference to claim 3, Ribeira teaches a display in communication with the processor, (Fig. 9) wherein the display is configured to provide a visual representation of the operating room environment. (“In location 102, physical participant 105 sees a similar scene to that seen by participant 103 in location 101 even though participant 105 is in a different physical location. This is effected by participant 105's augmented reality device 110, which projects physical participants 103 and 104 as virtual avatars 129, 130 respectively. Avatars 129 and 130 are projected to appear in the same relative position to physical bed 112 and marker 193 as physical participants 103 and 104 are relative to physical bed 111 and marker 192. Alternatively, positioning could be accomplished through a different mechanism, such as those described above. Additionally, virtual avatars 115 and 116 are projected into location 102 just as avatars 109 and 107 are projected into location 101 respectively. Virtual screen 123, and virtual machine 125 are also projected into location 102 in order to duplicate physical screen 119 and physical machine 121 so that participant 105 is able to see all of the results seen by participants 103 and 104. This overall provides the appearance to participants 103, 104, and 105 that they are located in the same room and interacting with the same patient 107 and virtual character 109 even though in fact they are in two separate locations 101 and 102.” [0045] “Computer system 900 may be coupled via bus 902 to a display 912, such as a cathode ray tube (CRT), for displaying information to a computer user. An input device 914, including alphanumeric and other keys, is coupled to bus 902 for communicating information and command selections to processor 904. Another type of user input device is cursor control 916, such as a mouse, a trackball, or cursor direction keys for communicating direction information and command selections to processor 904 and for controlling cursor movement on display 912.” [0089])
9.	With reference to claim 4, Ribeira teaches the display is further configured to provide a visual feedback of the performance evaluation. (“Computer system 900 may be coupled via bus 902 to a display 912, such as a cathode ray tube (CRT), for displaying information to a computer user. An input device 914, including alphanumeric and other keys, is coupled to bus 902 for communicating information and command selections to processor 904. Another type of user input device is cursor control 916, such as a mouse, a trackball, or cursor direction keys for communicating direction information and command selections to processor 904 and for controlling cursor movement on display 912.” [0089] “The system may thus compare records of the action to the performance metric to perform an evaluation of the performance of one or more participants. The system then generates a performance evaluation that includes one or more measures that indicate the performance of the one or more participants in the augmented reality environment. A measure may be a score, grade, or some other quantitative or qualitative indicator of a participants performance, the calculation of which may vary from implementation to implementation and may depend on the performance metric used and the actions recorded during the simulation. In the context of a medical simulation, the system may monitor whether a participant orders medication, whether the dosage used/applied is correct, whether the participant performs a surgical procedure on a virtual avatar correctly, response times between events and actions, etc. to evaluate the performance of the participant. The evaluation report may be printed, stored, and/or transmitted over a network to notify the participant and/or a moderator of the simulation result.” [0033] “mechanic 201 may request an evaluation of his performance in the training scenario. The simulation system would compare the modifications made by mechanic 201 and the resulting performance to preset parameters contained in the instruction set file and then provide a score and explanation to mechanic 201.” [0052])
10.	With reference to claim 7, Ribeira teaches the operating room environment includes a space outside of the operating room and an operating room. (“In location 102, physical participant 105 sees a similar scene to that seen by participant 103 in location 101 even though participant 105 is in a different physical location. This is effected by participant 105's augmented reality device 110, which projects physical participants 103 and 104 as virtual avatars 129, 130 respectively. Avatars 129 and 130 are projected to appear in the same relative position to physical bed 112 and marker 193 as physical participants 103 and 104 are relative to physical bed 111 and marker 192. Alternatively, positioning could be accomplished through a different mechanism, such as those described above. Additionally, virtual avatars 115 and 116 are projected into location 102 just as avatars 109 and 107 are projected into location 101 respectively. Virtual screen 123, and virtual machine 125 are also projected into location 102 in order to duplicate physical screen 119 and physical machine 121 so that participant 105 is able to see all of the results seen by participants 103 and 104. This overall provides the appearance to participants 103, 104, and 105 that they are located in the same room and interacting with the same patient 107 and virtual character 109 even though in fact they are in two separate locations 101 and 102. The participants are further able to interact as a team and perform their duties with the patient together seamlessly providing an integrated training experience.” [0045] “FIG. 3 shows one possible embodiment of using a shared augmented reality environment for training, in which a plurality of real participants and real objects are located in distinct geographic spaces, with the shared augmented reality environment populated by virtual avatars of living beings and inanimate objects. Specifically, the figure shown represents the use of the shared augmented reality environment for medical training in two locations, depicted here utilizing two panels 311 and 312 overlaid over map 320 which depicts distinct training locations 309 and 310. Panel 311 represents a view of the training session at location 309, and panel 312 represents a view of the training session at location 310.” [0053])
11.	With reference to claim 10, Ribeira teaches the system provides visual, audible, or haptic feedback on the performance evaluation. (“The system may thus compare records of the action to the performance metric to perform an evaluation of the performance of one or more participants. The system then generates a performance evaluation that includes one or more measures that indicate the performance of the one or more participants in the augmented reality environment. A measure may be a score, grade, or some other quantitative or qualitative indicator of a participants performance, the calculation of which may vary from implementation to implementation and may depend on the performance metric used and the actions recorded during the simulation. In the context of a medical simulation, the system may monitor whether a participant orders medication, whether the dosage used/applied is correct, whether the participant performs a surgical procedure on a virtual avatar correctly, response times between events and actions, etc. to evaluate the performance of the participant. The evaluation report may be printed, stored, and/or transmitted over a network to notify the participant and/or a moderator of the simulation result.” [0033] “mechanic 201 may request an evaluation of his performance in the training scenario. The simulation system would compare the modifications made by mechanic 201 and the resulting performance to preset parameters contained in the instruction set file and then provide a score and explanation to mechanic 201.” [0052])
12.	With reference to claim 11, Ribeira teaches the visual feedback, audible feedback, or both provide a corrective instruction after an incorrectly executed action. (“The system may thus compare records of the action to the performance metric to perform an evaluation of the performance of one or more participants. The system then generates a performance evaluation that includes one or more measures that indicate the performance of the one or more participants in the augmented reality environment. A measure may be a score, grade, or some other quantitative or qualitative indicator of a participants performance, the calculation of which may vary from implementation to implementation and may depend on the performance metric used and the actions recorded during the simulation. In the context of a medical simulation, the system may monitor whether a participant orders medication, whether the dosage used/applied is correct, whether the participant performs a surgical procedure on a virtual avatar correctly, response times between events and actions, etc. to evaluate the performance of the participant. The evaluation report may be printed, stored, and/or transmitted over a network to notify the participant and/or a moderator of the simulation result.” [0033] “this instruction set also describes how the simulated engine is affected by interactions with mechanic 201, such as mechanic 201's use of tool 204 to make a modification of the engine. This includes both physical instructions which will affect the visual appearance of avatar 202 as well as instructions that describe how this modification will affect the operation of the engine, which will update the internal representation of the simulated engine, thus allowing for further modifications and operations to be performed upon the engine with composited effects, and which may allow the simulation environment to predict the performance characteristics of the modified engine for simulated testing or for evaluation of mechanic 201's performance in the training session.” [0050] “The simulation system then uses the saved modifications to calculate the appropriate performance of the modified engine using the file instructions and then projects an avatar of the engine in operation, allowing mechanic 201 to evaluate the changes that he has made. Alternatively, mechanic 201 may request an evaluation of his performance in the training scenario. The simulation system would compare the modifications made by mechanic 201 and the resulting performance to preset parameters contained in the instruction set file and then provide a score and explanation to mechanic 201.” [0052])
13.	With reference to claim 12, Ribeira teaches the system provides a final performance score based on a cumulative performance evaluation. (“The system may thus compare records of the action to the performance metric to perform an evaluation of the performance of one or more participants. The system then generates a performance evaluation that includes one or more measures that indicate the performance of the one or more participants in the augmented reality environment. A measure may be a score, grade, or some other quantitative or qualitative indicator of a participants performance, the calculation of which may vary from implementation to implementation and may depend on the performance metric used and the actions recorded during the simulation. In the context of a medical simulation, the system may monitor whether a participant orders medication, whether the dosage used/applied is correct, whether the participant performs a surgical procedure on a virtual avatar correctly, response times between events and actions, etc. to evaluate the performance of the participant. The evaluation report may be printed, stored, and/or transmitted over a network to notify the participant and/or a moderator of the simulation result.” [0033] “this instruction set also describes how the simulated engine is affected by interactions with mechanic 201, such as mechanic 201's use of tool 204 to make a modification of the engine. This includes both physical instructions which will affect the visual appearance of avatar 202 as well as instructions that describe how this modification will affect the operation of the engine, which will update the internal representation of the simulated engine, thus allowing for further modifications and operations to be performed upon the engine with composited effects, and which may allow the simulation environment to predict the performance characteristics of the modified engine for simulated testing or for evaluation of mechanic 201's performance in the training session.” [0050] “The simulation system then uses the saved modifications to calculate the appropriate performance of the modified engine using the file instructions and then projects an avatar of the engine in operation, allowing mechanic 201 to evaluate the changes that he has made. Alternatively, mechanic 201 may request an evaluation of his performance in the training scenario. The simulation system would compare the modifications made by mechanic 201 and the resulting performance to preset parameters contained in the instruction set file and then provide a score and explanation to mechanic 201.” [0052])
14.	With reference to claim 13, Ribeira teaches the processor-executable instructions comprise instructions to generate a virtual reality simulation of the operating room environment, and the performance metric identifies movement of the virtual objects in the operating room environment. (“the techniques herein are performed by computer system 900 in response to processor 904 executing one or more sequences of one or more instructions contained in main memory 906. Such instructions may be read into main memory 906 from another storage medium, such as storage device 910. Execution of the sequences of instructions contained in main memory 906 causes processor 904 to perform the process steps described herein.” [0090] “This methodology uses augmented reality, a particular incarnation of virtual reality,” [0020] “actions of participants, avatars, and/or other objects within the augmented reality environment may be monitored and recorded. Such monitoring may be useful in the context of evaluating the performance of one or more participants that are engaged in a training simulation. Using at least one sensor, such as a microphone, camera, etc., an augmented reality device may detect an occurrence of an action within the augmented reality space. ... During the simulation or at the end of the simulation, the recorded action may be compared to a performance metric. In some embodiments, the performance metric identifies a set of goal action, where the goal actions specify the actions a participant should take or, in some instances, the actions a participant should not take, during the simulation. There may be grades or weights associated with the different goal actions. For instance, if a participants takes the best course of action, the participant may receive the highest performance score for that action whereas a different action may be an appropriate action, but not the best, where the participant earns a lower performance score for this action, and the lowest performance score if no appropriate action was taken. The system may thus compare records of the action to the performance metric to perform an evaluation of the performance of one or more participants.” [0033])
15.	With reference to claim 14, Ribeira teaches movement of the virtual objects in the operating room environment are indicated by selections from a user of the system, wherein the selections are provided by user gestures, manual or audible input of the user, or a combination thereof. (“In location 102, physical participant 105 sees a similar scene to that seen by participant 103 in location 101 even though participant 105 is in a different physical location. This is effected by participant 105's augmented reality device 110, which projects physical participants 103 and 104 as virtual avatars 129, 130 respectively. Avatars 129 and 130 are projected to appear in the same relative position to physical bed 112 and marker 193 as physical participants 103 and 104 are relative to physical bed 111 and marker 192. Alternatively, positioning could be accomplished through a different mechanism, such as those described above. Additionally, virtual avatars 115 and 116 are projected into location 102 just as avatars 109 and 107 are projected into location 101 respectively. Virtual screen 123, and virtual machine 125 are also projected into location 102 in order to duplicate physical screen 119 and physical machine 121 so that participant 105 is able to see all of the results seen by participants 103 and 104. This overall provides the appearance to participants 103, 104, and 105 that they are located in the same room and interacting with the same patient 107 and virtual character 109 even though in fact they are in two separate locations 101 and 102. The participants are further able to interact as a team and perform their duties with the patient together seamlessly providing an integrated training experience.” [0045] “An input device 914, including alphanumeric and other keys, is coupled to bus 902 for communicating information and command selections to processor 904. Another type of user input device is cursor control 916, such as a mouse, a trackball, or cursor direction keys for communicating direction information and command selections to processor 904 and for controlling cursor movement on display 912. This input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane.” [0089])
16.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ribeira et al. (US 2017/0213473 A1) in view of Nawana et al. (US 2014/0081659 A1), as applied to claim 1 above, and further in view of Jampani et al. (US 2002/0015716 A1).
17.	With reference to claim 5, Ribeira teaches the performance evaluation (“the performance metric identifies a set of goal action, where the goal actions specify the actions a participant should take or, in some instances, the actions a participant should not take, during the simulation. There may be grades or weights associated with the different goal actions. For instance, if a participants takes the best course of action, the participant may receive the highest performance score for that action whereas a different action may be an appropriate action, but not the best, where the participant earns a lower performance score for this action, and the lowest performance score if no appropriate action was taken. The system may thus compare records of the action to the performance metric to perform an evaluation of the performance of one or more participants. The system then generates a performance evaluation that includes one or more measures that indicate the performance of the one or more participants in the augmented reality environment. A measure may be a score, grade, or some other quantitative or qualitative indicator of a participants performance, the calculation of which may vary from implementation to implementation and may depend on the performance metric used and the actions recorded during the simulation. In the context of a medical simulation, the system may monitor whether a participant orders medication, whether the dosage used/applied is correct, whether the participant performs a surgical procedure on a virtual avatar correctly, response times between events and actions, etc. to evaluate the performance of the participant.” [0033])
The combination of Ribeira and Nawana does not explicitly teach defines an aseptic quality of the scrubbing-in procedure, a speed of the scrubbing-in procedure, performance of all steps in the scrubbing-in procedure, performance of a proper order of the steps in the scrubbing-in procedure, or a combination thereof.  This is what Jampani teaches (“Scrub Procedure One [Dry application, rub, dry application, rub, wet, lather, rinse] Step 1.1: Volunteers' fingernails are checked to determined if they are &lt;1.0 mm free edge. If not, they are clipped. Remove all jewelry from hands and arms. Step 1.2: Subjects wet their hands including two-thirds of forearms under running tap water 40.+-.2.degree. C. for 30 seconds. Clean under fingernails and around the cuticle area with a nail cleaner. Rinse fingernails, cuticles, and hands (Skin hydration step). Step 1.3: Subjects dry hands thoroughly with paper towels. Step 1.4: Dispense into the subject's hands 5 ml of the assigned test article. Subjects are to distribute the material over all surfaces of the hands and lower two-thirds of the forearms taking care not to lose the substance. Step 1.5: The material is vigorously rubbed over the hands and lower two-thirds of the forearms. Particular attention is paid to the nails, cuticles and interdigital spaces. Note: This step is performed over a period of approximately one minute. (Depositing and skin conditioning step). Step 1.6: Dispense a second 5 ml aliquot of the test article in the subject's cupped hands. Subjects are to distribute it over all the surfaces of the hands and lower one-third of the forearm, taking care not to lose the substance. Step 1.7: Repeat the treatment procedure described in step 1.5 except limit the scrub to the hands and lower one-third of the forearms. (An additional one minute of rubbing time) (Depositing and skin conditioning). Step 1.8: Subjects wet hands under tap by passing hands one or two times through water. Step 1.9: The test article is vigorously rubbed over the hands and lower one-third of the forearms paying particular attention to the finger nail region. Note: this lathering step is performed over a period of one minute (Lathering step). Step 1.10: Rinse each hand and forearm separately for one minute per hand and shake to remove excess water (Rinsing step).Step 1.11: Proceed with glove donning and sampling.” [0044-0055]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jampani into the combination Ribeira and Nawana, in order to provide superior immediate and residual antimicrobial activity compared with the conventional surgical scrub procedures.
18.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ribeira et al. (US 2017/0213473 A1) in view of Nawana et al. (US 2014/0081659 A1), as applied to claim 1 above, and further in view of Tavori et al. (US 2018/0357886 A1).
19.	With reference to claim 6, Ribeira teaches the performance evaluation (“the performance metric identifies a set of goal action, where the goal actions specify the actions a participant should take or, in some instances, the actions a participant should not take, during the simulation. There may be grades or weights associated with the different goal actions. For instance, if a participants takes the best course of action, the participant may receive the highest performance score for that action whereas a different action may be an appropriate action, but not the best, where the participant earns a lower performance score for this action, and the lowest performance score if no appropriate action was taken. The system may thus compare records of the action to the performance metric to perform an evaluation of the performance of one or more participants. The system then generates a performance evaluation that includes one or more measures that indicate the performance of the one or more participants in the augmented reality environment. A measure may be a score, grade, or some other quantitative or qualitative indicator of a participants performance, the calculation of which may vary from implementation to implementation and may depend on the performance metric used and the actions recorded during the simulation. In the context of a medical simulation, the system may monitor whether a participant orders medication, whether the dosage used/applied is correct, whether the participant performs a surgical procedure on a virtual avatar correctly, response times between events and actions, etc. to evaluate the performance of the participant.” [0033])
The combination of Ribeira and Nawana does not explicitly teach defines an aseptic quality of the gowning/gloving procedure, a speed of the gowning/gloving procedure, performance of all steps in the gowning/gloving procedure, performance of a proper order of the steps in the gowning/gloving procedure, or a combination thereof. This is what Tavori teaches (“Moments 2 (24) and 3 (26) examples: The HCW is approaching the patient's bed and performs a hand hygiene then a glove donning action (being a non-hand hygiene hand set of motions), wherein hand motions of that action are detected. The infection-control-practices-monitoring system assumes that the HCW intends to perform an aseptic procedure (Moment 2 (24)) on the patient or a procedure that may expose himself/herself to body fluids or secretions (Moment 3 (26)). Although from the point of view of hand hygiene in both cases hand disinfection is indicated, after removing the gloves, the two actions can be differentiated by data obtained from other sensors such as the HCW hand positioning from the IR/Video sensor on the PCMB, a proximity sensor to body parts from the smart-wrist-wearable device. If the PCMB indicates that the HCW hands are performing a procedure on the upper part of the patient's body and the hand is in proximity to the patient skin, and moving with short and delicate motions, then Moment 2 (24) can be assumed and reported to the infection control. If Moment 2 (24) is assumed through analyzing the hand motions of glove donning and proper hand hygiene was not detected prior to glove donning or after the glove removal, then a failure to comply is reported and stored on the HCW file for further analysis by the infection control team. If the signal from the PCMB IR/Video sensor indicates that the positioning of the HCW is on the lower part of the patient's body at a distance from the patient silhouette at the bed side and no patient's skin is detected by the proximity sensor, then the infection-control-practices-monitoring system assumes Moment 3 (26) and anticipates a hand hygiene at the end of the procedure.” [0040] “The infection-control-practices-monitoring system preset required hand motion sequence and rate are selected from the group of procedures put forward by the World Health Organization” (WHO), including “Your 5 Moments Hand Hygiene”, “How to Handwash”, “How to Handrub”, “technique for donning and removing non-sterile examination gloves” and “Putting on and removing PPE”.” [0069])  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tavori into the combination Ribeira and Nawana, in order to provide monitoring the performance and the quality of a hand hygiene procedure.

Allowable Subject Matter
20.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 8, the prior art of record fails to either individually or in combination teach the claimed feature of “removing jewelry from hands and arms; putting on a face mask and eye protection; taking and opening a pre-packaged scrub/nail kit; moistening hands and arms with water from a faucet without touching the faucet; using a bristled side of a brush from the pre-packaged scrub/nail kit to scrub nails; using a bristled end of the brush to scrub all surfaces of fingers and hands; using a sponge to scrub an entire length of one forearm, from wrist to elbow; using the sponge to scrub an entire length of contralateral forearm, from wrist to elbow; rinsing off both forearms allowing water to fall from wrists to elbows; and using back, butt, or hip to enter the operating room while keeping arms positioned up and away from torso.”
Regarding claim 9, the prior art of record fails to either individually or in combination teach the claimed feature of “entering the operating room environment with cleaned wet hands and arms in an elevated position, and approaching a scrub technician or nurse, taking care to avoid touching anything; holding out first hand to accept a dry towel from the scrub technician or nurse; drying second hand and arm using the first hand, from hand to elbow; passing the towel to the second hand to dry the first hand and arm, from hand to elbow; placing both hands and arms into sleeves of a gown, allowing fingertips to come through ends of sleeves, wherein the gown is held open by the scrub technician or nurse; allowing a nonsterile nurse or circulator to tie a back of the gown using a first set of ties; placing right hand into right glove, wherein the right glove is held open by the scrub technician or nurse; placing left hand into left glove, wherein the left glove is held open by the scrub technician or nurse; handing a second tie to the scrub technician or nurse, or to the nonsterile nurse or circulator rotating in gown with the scrub technician or nurse, or to the nonsterile nurse or circulator still holding the second tie; re-grasping the second tie from the scrub technician or nurse, or to the nonsterile nurse or circulator; and tying the second tie at front of the gown.”
21.	Claims 15-20 are allowed.
Prior art in the record, e.g., existing prior art Ribeira et al. (US 2017/0213473 A1), Nawana et al. (US 2014/0081659 A1), Jampani et al. (US 2002/0015716 A1) and Tavori et al. (US 2018/0357886 A1), alone or combined do not teach the claim features “a virtual representation of a sink room of an operating room suite; querying a user for a first step in the scrubbing-in procedure; determining whether the first step in the scrubbing-in procedure has been completed; and in response to determining that the first step has been completed, presenting to the user a virtual representation of a subsequent step in the scrubbing-in procedure.”, and the examiner has not discovered prior art reference teaching the cited limitations during the application prosecution. Thus, it is believed a unique feature in the invention and is suggested to be allowed with the condition set forth above.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619